SiebbcKKR, J.
Does the allegation that the decedent “left •surviving him his father and mother, . . . who are nonresi•dent aliens, and his sisters, Mrs. Minnie Brooks, and Ida Fries, the plaintiff herein,” constitute an allegation that the *608sisters named are nonresident aliens ? To so bold would be-contrary to tbe evident object of tbe pleader. Tbe rule is-that language in a pleading must be liberally construed so as-to give effect to its object and purpose. Tbe language here used, considered in connection with tbe other allegations of' tbe complaint, conveys tbe idea contended for by tbe plaintiff, namely, that tbe sisters and tbe decedent were residents off this state, and it should be so construed.
Does tbe complaint show that tbe decedent left no widow or children surviving him ? Tbe allegation that tbe decedent’s father and mother and two sisters named are tbe persons who survive him negatives tbe idea that other persons of the-plasses specified in tbe statute as entitled to tbe amount recovered in this kind of actions survived him, and thus makes the-complaint sufficient in this respect.
Tbe principal question presented upon tbe facts alleged is:. Can plaintiff maintain this action for tbe benefit of herself because of tbe pecuniary loss caused her by tbe death of her-brother, it appearing that tbe decedent’s father and mother survive him and are nonresident aliens? In tbe case off McMillan v. Spider Lake S. M. & L. Co. 115 Wis. 332, 91 N. W. 919, it was held that the rights created by secs. 4255- and 4256, Stats. (Laws of 1907, ch. 581), were not conferred, on nonresident aliens. Tbe language employed in framing-tbe statute is general and in its terms is broad enough to include such aliens, but it was considered that, prima facie,. every legislature must be presumed to intend by its enactments to regulate tbe rights which subsist among tbe inhabitants of its own country, and not to affect tbe rights of foreigners, -unless tbe contrary be expressed or be implied from tbe absolute necessity of tbe case. Tbe court there approved tbe case of Deni v. Pennsylvania R. Co. 181 Pa. St. 525, 37 Atl. 558, where it is declared that:
“While it is possible that tbe language of tbe statute may-admit of a construction which would include nonresident *609alien husbands, widows, children, and parents of the deceased, it is a construction so obviously opposed to the spirit and policy of the statute that we cannot adopt it.”
It was therefore held that the context of the statute showed that the legislature intended to embrace within its terms only such persons of the classes named as were residents of this state. This construction is based upon the idea that the law of a country can operate only within its territory, and, prima facie, embraces only such persons as are within its jurisdiction. Since such nonresident aliens are not within the purview of the law, it must follow that the legislature did not intend that they should be included within its provisions for the purpose of depriving residents of this state of its beneficial objects. This result is logically embraced in the construction given the statute in the McMillan Case, to the effect that it was designed to promote and regulate the interests of the residents of this state. We consider, therefore, that the plaintiff is not debarred from the rights and benefits of the statute by the fact that the decedent left surviving him his nonresident father and mother.
■By the Court. — Order affirmed.